Citation Nr: 1725391	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  09-43 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a low back disability prior to June 18, 2010.

2.  Entitlement to an evaluation in excess of 20 percent for a low back disability from June 18, 2010, to January 15, 2016. 

3.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease, lumbar spine, previously rated as lower back condition from January 15, 2016.  

4.  Whether the reduction of the Veteran's disability for bilateral hearing loss from 10 percent to noncompensable (zero percent) effective September 1, 2015, was proper.

5.  Entitlement to an initial compensable disability rating for bilateral hearing loss. 



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Army from March 2004 to November 2007.

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Los Angeles, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The RO granted service connection for low back and hearing loss with initial 10 percent ratings assigned for both disabilities effective from November 9, 2007.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Oakland, California. 

The Veteran filed a Notice of Disagreement (NOD) for both ratings.  In a May 2011 Supplemental Statement of the Case (SSOC) the RO increased the Veteran's low back rating to 20 percent, effective June 18, 2010.  The Veteran filed a claim seeking an increased rating.  In August 2015, the Board remanded the case for a new VA examination.  In a June 2016 rating decision, the RO increased the Veteran's rating to 40 percent, effective January 15, 2016. 

Also at issue is the June 2015 rating decision of the RO which reduced the disability rating of bilateral hearing loss from 10 percent to noncompensable effective September 1, 2015.  In response to the Veteran's disagreement with the June 2015 rating decision which reduced his disability, the RO issued a November 2015 Statement of the Case (SOC) and February 2016 SSOC that adjudicated his claim as if it were one for an increased rating.  

Generally, the propriety of a rating reduction is a separate issue from a claim for an increased evaluation.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  By consistently treating a claim as if it is part of a timely filed substantive appeal, VA effectively waives all objections to the procedural adequacy of the appeal with respect to that issue.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  The Board finds that the RO led the Veteran to believe that the issue of entitlement to an increased rating for bilateral hearing loss was on appeal and has therefore taken jurisdiction of that issue, as listed above.  


FINDINGS OF FACT

1.  Prior to June 18, 2010, the Veteran's low back disability did not manifest as forward flexion greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or as muscle spasm or guarding severe enough to result in a higher rating. 

2.  From June 18, 2010 to January 15, 2016, the Veteran's low back disability did not manifest as forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 

3.  From January 15, 2016, the Veteran's low back disability did not manifest as unfavorable ankylosis of the entire thoracolumbar spine. 

4.  The reduction of the disability rating for bilateral hearing loss from 10 percent to noncompensable, effective September 1, 2015, failed to comply with applicable law and regulations. 

5.  At worst, the Veteran has Level IV hearing loss in the right ear and Level IV hearing loss in the left ear. 
CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for low back disability prior to June 18, 2010 have not been met.  38 U.S.C.A. § § 1155, 5107 (West 2014); 38 C.F.R. § § 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2016).  

2.  The criteria for a disability evaluation in excess of 20 percent for a low back disability from June 18, 2010 to January 15, 2016, have not been met.  38 U.S.C.A. § § 1155, 5107 (West 2014); 38 C.F.R. § § 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2016).  

3.  Beginning January 15, 2016, the criteria for a disability evaluation in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. § § 1155, 5107 (West 2014); 38 C.F.R. § § 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2016).   

4.  Reduction of the rating for this disability from 10 percent to noncompensable effective September 1, 2015, was not proper and is void ab initio.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).  

5.  The criteria for an initial disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Upon receipt of a substantially complete VA application, VA must notify the claimant of any information, medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  VA's duty to notify was satisfied by a March 2008 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records, private treatment records, and VA medical treatment records have been obtained.  VA attempted to obtain additional private treatment records from Kaiser Permanente, but the Veteran failed to return the required authorization form.  The duty to assist also includes providing an examination when the record indicates a claim may have merit but there is insufficient evidence to decide the matter.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes the Veteran received VA examinations in August 2008, June 2010, and November 2012.  The Board concludes these prior examinations adequate as they each considered the Veteran's complete medical history and his lay statements. 

The Board remanded the case in August 2015, for a VA examination.  Applicable law mandates that there must be substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran received a VA examination in January 2016.  In accordance with Stegall, the Board finds there was substantial compliance with the remand directives.  Id.  

The Board acknowledges that the January 2016 VA examiner did not provide range of motion testing findings with respect to active and passive motion as well as weight-bearing and non-weight-bearing testing.  Correia v. McDonald, 28 Vet. App. 158 (2016).    Nevertheless, as will be discussed below, for the Veteran to be awarded a higher disability rating for the period from January 15, 2016, the evidence must show ankylosis of the thoracolumbar spine.  In this case the VA examiner reported the Veteran does not have ankylosis of the spine.  Therefore, the Board finds that the VA examination results are sufficient to evaluate the Veteran's disability and that Correia is not applicable in this case.

Furthermore, in relation to the Veteran's bilateral hearing loss, the examiner considered the functional impact the Veteran's hearing loss had on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The examiner considered that the Veteran stated sounds were muffled and he had difficulty hearing in school.  Accordingly, the Board finds the examination and resulting opinion are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, the Board concludes the VA's duty to assist has been satisfied. 

II.  Increased Rating for Low Back Disability 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found; this practice is known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher rating in the initial evaluation, the Board considers all the evidence of severity since the effective date of the award of service connection. 

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Third, the Board must weigh the probative value of evidence in light of the entirety of the record.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  
 
The Veteran's low back disability is evaluated under Diagnostic Code 5242, degenerative arthritis of the spine.  38 C.F.R. § 4.71a (2016).  His low back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, which states that a 10 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2016). 

A 40 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is 30 degrees or loss or there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  Id. 

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  Id. at Plate V. 

Based on the Veteran's disability the Board will also consider ratings under Diagnostic Code 5243, Intervertebral Disc Syndrome.  38 C.F.R. § 4.71a (2016).  A 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 months.  An incapacitating episode is a period of acute signs and symptoms due to Intervertebral Disc Syndrome that requires bed rest and prescribed by a physician and treatment by a physician. 

The criteria under the General Rating Formula for Diseases and Injuries of the Spine are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. § 4.71a (2016).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note 1. 

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).




A.  Prior to June 18, 2010

The Veteran has been diagnosed with a low back disability since September 2005.  In August 2008, he received a VA examination.  The Veteran indicated he suffered from weakness and stiffness.  He stated the pain occurs constantly and can be elicited by physical activity, sitting, and sneezing.  The Veteran did not have any incapacitating episodes and did not experience any functional impairment.  

The VA examiner reported the following for the Veteran's range of motion tests, 90 degrees flexion, with pain at 60 degrees, extension to 30 degrees with no objective pain, right lateral flexion to 20 degrees with pain at 20 degrees, left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  The Veteran's combined range of motion of his thoracolumbar spine was 230 degrees.  The examiner also noted the joint function was not further limited by the DeLuca factors, pain, fatigue, weakness, lack of endurance, or incoordination, after repetitive use.  Additionally, there was no ankylosis or signs of Intervertebral Disc Syndrome.

Based on this examination the Board finds the rating of 10 percent is applicable.  Under Diagnostic Code 5237, the Veteran's combined thoracolumbar spine range of motion, 230 degrees, falls squarely within the requirements for a 10 percent rating as it is more than 120 degrees but less than 235 degrees.  The Veteran's symptoms do not warrant a higher rating as he does not suffer from ankylosis or exhibit any neurological abnormalities.  Because the Veteran did not report and the evidence does not show any incapacitating episodes the Board did not evaluate the Veteran using Diagnostic Code 5243. 

The Board acknowledges the Veteran's continued complaints about his lower back disability and considers those complaints when determining if an increased rating is warranted.  However, the objective medical evidence carries higher probative value than the Veteran's lay statements.  Thus, even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from lower back disability does not equate to more than the disability picture contemplated by a 10 percent rating prior to June 18, 2010.  38 C.F.R. § 4.71a (2016).  Thus, an initial disability rating in excess of 10 percent prior to June 18, 2010 is denied.  

B.  Period from June 18, 2010 to January 15, 2016

The RO increased the Veteran's rating from 10 percent to 20 percent starting on June 18, 2010.  The RO based this decision on the June 2010 VA examination.  The Veteran complained to the examiner that he limited his walking because of his low back disability.  The examiner noted the Veteran showed no signs of Intervertebral Disc Syndrome.  The Veteran's joint function was not limited by the DeLuca factors, pain, fatigue, weakness, lack of endurance, or incoordination, after repetitive use.  The Veteran also did not suffer from any neurological abnormalities such as bowel problems, erectile dysfunction, or bladder issues.  He did not have any incapacitant episodes in the past 12 months and there was no ankylosis. 

However, the Veteran's range of motion was remarkably decreased.  The VA examiner reported the following for the Veteran's range of motion tests, 40 degrees flexion, with pain at 40 degrees, extension to 20 degrees with pain at 20 degrees, right and left lateral flexion to 20 degrees, and right and left rotation to 20 degrees.  The Veteran's combined range of motion of his thoracolumbar spine was 140 degrees.  

Under Diagnostic Code 5237, the objective medical evidence supports a 20 percent disability rating, as the Veteran's flexion at 40 degrees is above 30 degrees but not higher than 60 degrees.  A higher rating is not warranted because his flexion is not lower than 30 degrees and he does not have ankylosis.  Diagnostic Code 5243 is not used because the Veteran did not suffer any incapacitating episodes in the past 12 months. 

Again, the Board acknowledges the Veteran's assertions concerning how his low back disability affects him.  Specifically the Board takes into account that the Veteran's disability limits his ability to walk, drive, sit, or stand for more than an hour.  However, these types of functional limitations are contemplated by the rating criteria.  The Veteran's disability is also not additionally affected by the DeLuca factors, pain, fatigue, weakness, lack of endurance, or incoordination. While, the Board considers the Veteran's statements, the objective medical evidence warrants a rating of 20 percent.    

C.  From January 15, 2016

The Veteran's most recent VA examination occurred on January 2016.  The examiner noted the Veteran did have incapacitating episodes, specifically about 2 episodes per month. The Veteran indicated he had to go the emergency room and get muscle relaxers.  However, there is no indication the Veteran received a prescription from a doctor for bedrest for his low back disability, and therefore his reported incapacitating episodes do not meet the definition of such for the purposes of rating his disability.  The Veteran reported having constant pan with periods of back spasms.  The Veteran's range of motion was deemed abnormal and it interfered with his ability to perform tasks that required bending forward, squatting, or twisting.

The VA examiner reported the following for the Veteran's range of motion tests, 40 degrees forward flexion, extension to 15 degrees with pain at 20 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  The examiner noted that the Veteran exhibited pain with forward flexion, right lateral flexion, and right lateral rotation.  Moreover, the Veteran had additional loss of function or range of motion after repetitive use, specifically the Veteran's range of motion for forward flexion decreased to 30 degrees. 

The examiner could not evaluate if pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability because the examiner did not observe the Veteran during a flare up.  Nevertheless, the examiner stated the Veteran did not have ankylosis or Intervertebral Disc Syndrome requiring bed rest.  

Under Diagnostic Code 5242, the objective medical evidence supports a 40 percent rating as the Veteran's flexion is at 30 degrees.  A higher rating is not warranted because the Veteran does not suffer from ankylosis.  The Board acknowledges that the examiner did not provide the full range of motion testing as required by Corriea, including active and passive weight-bearing and non-weight-bearing.  However, these types of tests were not required in this case.  To receive a higher rating there must be unfavorable ankylosis of the entire thoracolumbar spine or ankylosis of the entire spine.  In this case, the Veteran does not suffer from ankylosis.  Therefore, even without the requisite examination, the Veteran's disability does not qualify him for an increased rating.                                                                                                                                                                                                                                                                                                                                    

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Further, as noted in the scheduler criteria an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Veteran stated that his lumbar spine disability causes flare-ups, pain, and interference in daily activities.  However, the medical evidence does not indicate, and the Veteran does not contend, that he has been prescribed bed rest by a physician based on incapacitating episodes totally at least 6 weeks during any 12 month period.  Therefore, the Veteran's service-connected lumbar spine disability does not warrant an increased disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at any time during the course of this appeal. 

Thus, the Board concludes the Veteran's rating should not be increased, as his disability picture is not more closely approximated by a 50 percent rating under the General Rating Formula for Diseases and Injuries of the Spine or a 60 percent rating under the Formula for Rating Intervertebral Disc Syndrome.  38 C.F.R. § 4.71a. 

III.  Bilateral Hearing Loss

A.  Reduction 

The procedural framework and safeguards set forth in 38 C.F.R. § 3.105(e) governing rating reductions were explained to the Veteran in adequate detail in a December 2014 rating decision and January 2015 proposed reduction letter prior to the June 2015 final rating reduction.  He was given 30 days to request a hearing and 60 days to present additional evidence.  The Veteran did not respond to this letter.  The effective date of the reduction, September 1, 2015, was effective the last day of the month after expiration of the 60-day period from the date of notice of the June 2015 final rating action, as set forth in the applicable VA regulation.  See 38 C.F.R. § 3.105(e) (2016).  Thus, all procedural requirements were met.

Other provisions regarding reductions include 38 C.F.R. § 3.344 (a) and 38 C.F.R. § 3.344 (b), which provide greater protection to recipients of disability ratings that have continued for five years or more.  38 C.F.R. § 3.344 (c) (2016).  Prior to reducing a long term disability rating, the RO must find:  (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly shows a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a),(b) (2016); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

The 10 percent disability rating was assigned in a September 2008 rating decision effective from November 9, 2007.  This rating was done under Diagnostic Code 6100 for evaluating hearing loss.  38 C.F.R. § 4.85 (2016).  This rating decision was based on the August 2008 VA examination.  The audiometry results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
40
30
LEFT
30
30
20
45
30

The average puretone threshold was 28 for the right ear and 31 in the left ear.  Speech audiometry revealed speech recognition ability of 70 percent in the right ear and 70 percent in the left ear.  The Veteran complained that he had difficulty hearing in most environments where there was background noise present and difficulty conversing on the phone.  The Veteran also stated he had difficulty hearing women and children. 

In June 2010, the Veteran underwent VA examination and his audiometry puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
25
35
LEFT
20
15
10
30
15
The average puretone threshold was 23 in the right ear and 18 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  The Veteran complained of muffled hearing but no overall functional impairment. 

In November 2012, the Veteran underwent a VA examination and his audiometry puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
40
45
LEFT
20
25
20
40
30

The average puretone threshold was 36 for the right ear and 29 for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  The Board acknowledges that the examiner found the puretone test results for this examination were not valid for rating purposes because the test had poor intra test reliability.  In addition to muffled hearing, the Veteran complained of difficulty hearing in school. 

In the December 2014 preliminary rating decision the RO decreased the Veteran's bilateral hearing loss rating because the Veteran failed to show up to his VA examination scheduled for November 2014.  However, before formally reducing the Veteran's benefit the RO sent the Veteran a letter notifying the Veteran of the pending reduction and inviting the Veteran to submit additional evidence or request a hearing.  The Veteran did not respond to this letter and his rating was subsequently reduced.  This reduction was based on the Veterans audiological examinations from June 2010 and November 2012.

Using the numbers from the June 2010 audiological examination the decrease to a noncompensable rating is warranted.  The Board acknowledges the November 2012 puretone threshold numbers cannot be used to determine if a decrease was warranted.  Thus, the Board concedes that examination was not as full and complete as the examination from August 2008.  Conversely, the Board finds the June 2010 examination was as full and complete as the August 2008 examination. 

The Board finds that there was a finding of material improvement.  In August 2008 the Veteran's speech discrimination scores for right and left ear were at 70 percent.  However, in June 2010, the Veteran's speech discrimination score went up to 100 percent.  The Board acknowledges that one examination may be insufficient alone to show marked improvement.  Thus, this examination must be considered with the November 2012 speech discrimination scores, which also placed the Veteran's speech discrimination scores for both ears at 100 percent.  

Conversely, the Board does not find there has been a sufficient showing that the material improvement will be maintained under the ordinary conditions of life.  Neither the November 2015 SOC nor February 2016 SSOC addressed how the improvement of the Veteran's bilateral hearing loss reflected an improvement in his ability to function.  Moreover, in the June 2010 VA examination and November 2012 VA examination the examiner noted the Veteran's continued limitations in hearing.  

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is erroneous and not in accordance with the law.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemeyer, 2 Vet. App. 227.  Because the RO failed to consider and apply all the provisions of 38 C.F.R. § 3.344 in its reduction of the Veteran's disability rating for his bilateral hearing loss the 10 percent rating must be restored, effective September 1, 2015.

B.  Increased Rating 	

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability for hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI (2016).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII.  38 C.F.R. § 4.85 (2016).  Additionally, Table VIA is used when the examiner determines that the use of the speech discrimination test is not appropriate.  Id.  

Based on Table IV, the Veteran's hearing loss levels for the previous examinations are as follows:  for August 2008 Level IV for the right ear and Level IV for the left ear; for June 2010 Level I for the right ear and Level I for the left ear; for November 2010 Level I for the right ear and Level I for the left ear. 

In January 2016, the Veteran underwent a VA examination and his audiometry puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
50
50
LEFT
30
35
35
40
30

The average puretone threshold was 49 for the right ear and 35 for the left ear.  The examiner specifically found the speech discrimination test could not be performed for this Veteran because he had concentration problems and difficulty sitting quietly.  

During the examination, the audiologist described the functional effects of the Veteran's hearing loss on his daily activities.  38 C.F.R. § 4.10 (2016); see also Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Specifically, the examiner noted the Veteran had trouble hearing conversations and sometimes missed what people said then they talked.  Additionally, the examiner noted the Veteran stated he said "what" a lot in conversations.  

Applying the results of the January 2016 examination to Table VIA, the Veteran has Level III hearing loss in his right ear and Level I hearing loss in his left ear.  Using Table VII to calculate the disability rating and applying Level III for the right ear and Level I for the left ear results in a noncompensable disability rating. 

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  However, in this case, such an opinion falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to report symptoms such as difficulty hearing conversations and missing specific things people say.  Nonetheless, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent evaluation over VA's tables for rating hearing loss disabilities.  Such an opinion requires medical expertise, like training in evaluating hearing impairment, which the Veteran does not possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).   

Based upon the results from the examinations discussed above, the Board finds that the criteria for a disability evaluation in excess of 10 percent have not been met.  38 C.F.R. §§ 4.85, 4.86 (2016).  Moreover, the results from the Veteran's most recent examination places the Veteran below his current rating.  While the Board is sympathetic to the Veteran's assertions that he has difficulty hearing, the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  

Furthermore, the functional impact that the Veteran describes, such as difficulty hearing conversations are contemplated by the rating criteria.  Doucette v. Shulkin, No. 15-2818, 2017 U.S. Vet. App. Claims LEXIS 319.  His subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.  Therefore, the evidence of record does not warrant a higher rating.

Finally, a total disability rating based on individual unemployability (TDIU) is not raised by the record because the Veteran does not contend, and the evidence does not show, that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The Board acknowledges that the Veteran states that his low back disability prevents him from working in his previous job as a carpenter; however, the Veteran is currently in school for architecture.  While, the Board acknowledges the Veteran stated his bilateral hearing loss makes hearing in school difficult, his disability has not prevented the Veteran from pursuing his education.  Accordingly, the Board finds that a TDIU claim has not been raised. 


ORDER

An initial evaluation in excess of 10 percent for a low back disability prior to June 18, 2010 is denied.

An evaluation in excess of 20 percent for a low back disability from June 18, 2010 to January 15, 2016, is denied.

An evaluation in excess of 40 percent for a low back disability from January 15, 2016 is denied.

As the disability rating of bilateral hearing loss was not property reduced from 10 percent to noncompensable (zero percent) effective September 1, 2015, restoration of 10 percent as of that date is granted.

An initial evaluation in excess of 10 percent for bilateral hearing loss from September 1, 2015 is denied. 




____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


